In re: Middle Tennessee Council, Inc., Boy Scouts of America, et al. applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 256 So.2d 658.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Counsel are requested to brief especially the issue of the failure of the court to appoint an attorney for absent heirs before approval of the sale.